  Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 1 of 40 Page ID #:1127



      ~~~~c~~                      ~ ~~~

      ~ o~E , C~ 9~~~C~                                                               ~~r ~ o ~.~~RT
                                                                          ~~NTj~'~1C O ~~ rR~~
                                                                                                    ?0/B
                                                                                                 T OF
 J                                                                                                      C~~IF~~~I
                                                                                                          GFPJTY

 LJ




 7                                  U N 11ED S~A~E~ ~1~lt~\C,~' C,D V Pit
 0~ ,                            C Et~ST~A t... O1S~T'RiC,~ O~ CAL~Fpf~ IS lA
 41

]G

11


1> i                                                          PL~t~tsT1FE~ OB~ECT1p~1'r0
                                      ~~t1T►~
1j


        ..              -ti'S-                       ~        Fe_ L'#~E~R~i' ADD
                                   ~ ~~ ~~           }
jd                                                            R~oMr~Enb~T~oti1
l5

i5

17

i~
                                                                  w               ~

_~
 '


7Q

'71     ~~~   ~ -
                    ~     ~            ' i      r        1~   r       ~     _ .Ly~~         ~                  u
2z            ~_    ~
                              ►"     a.

                                                          !                 \~,        ~          =~       ~
?3

~~

25

26

27

  J


                                                                                       ~~ .~ ~,~ ~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 2 of 40 Page ID #:1128




      i
      2
      3
                                                                                                 ~        ~l              ~~1
                              ~J   __    .i~~►
      4
                                                                                           ~J Lr -\             ~ ~       ,\          L _ J,
                                                                                                                                      ,
                                   ` i. ~     ~~             .\        t+jam
                          ~
      5

      6    i~.            _          ~               -

     7
                                               +r                                                     ~'        ~L              r►`               1
      8                              L

                                     ~                        ~         - ~                 ~              ~          -
     9

      10

                                              -~-                      :,                                        ~                  -
      11

     12
                                                                                      .- ~
                                                                                   •s~.~                                                          ~ ~
     13                                        ,.~           r,

      14

                                                               ~                             ~ ~                ~         -~-           ~
     15

     16                                       ~ ~            •~ _                      :

                                         ~`                        ~        G~.        :                         ~1 L                         t
      17

      18

      19
                                                         s
     20

      21

                                               ~.             -~                       ~                         ~►       ~~
      22
                                         ~               ~                                       _-
      23          •                      ~ :mss
                                                                                             ~        ~                         , w                   .
           .                                    i
                                                                                                                                             -    - ~~
      24    ~_'

           ~
           ~ -                                     ~ ..                            ~        ~~                                  ~            .    r
      25

           ~'~~       ~                  ~                         ~~ r            s                       ~►    :~ ~
      26

      27
                                                    ~                          ~                          ~                     ~           ~ •
           1~ i\                         ~~                   t~       ~
      28                                       u


                                                                                                                          ~a=OF~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 3 of 40 Page ID #:1129



          1       1    ~.r   _~            .t


          2                                          _~      +                                           ~ L            ~ _

          3

          4        ~                                             _

         5

         6            ~~                   ~_                             ~                    ~

      7                           Z        ~a ~ ~           :.                +
      8

      9

      10

      11

      12      1~~7~11w~~~L~~t~~w~~l'.~l~i~i.1'~1~~!'~Z~~\ice~~~1~~"'~

      13

     14

     15

     16       1~1~11i►i~7►1~~~R\\i~l~i~1~~1~~~J1~~7~~~I~1~ ~il`Uii~1~~

     17                           •         `,`                                            ~
                                                                     ~        ".   ~ ~              ~t

     18

     19       .
              6

     20                                        _~ ~                           •        ~            ~                   ~

     21       IC        ~i                                  M~            ~`                       ~ ~1             ~
     22       ~                            ►'        ~► ~    r            ~                ~ ~ \~ G t          +         L~Ir

     23       ~                       ~         `'           ~ L          ..

     24
              ~                                                                                                     ,
     25                      ~        i.                              s            ~1 :                  ~ ~                ~L

    26

    27

                                                                 ~~                1       ~ 1O     "          '~
                                                                                                                y
    28                   ~             'a. ~          _~


                                                                                                               P~ 3 ~c ~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 4 of 40 Page ID #:1130



          1

          2

          3    ~... ~           t                                           '                             ~~    ~    1~             •
                                                                                                                     .-
         4
                    .•                                                                                              •
         5

         6

      7       ~V.                 ~             _       r►            _ r       ~               r.         •
                                                                                                           s~                 ~~~       ~
              '             r                                                                                                                    Y
      8                 •   +                           ~                   r           ~           ~                     ~




      9                                                       VL .                                                  t~►

      10

      11                                  r~ l:~              ~                 ~l►                  ~r

     12

     13         •                         L              ~,                         ~                                                       ..

     14                                    ~                                        -           ~     Y         ,~ •           .            ~
                                                                                                                     ~~
     15       ~~~           V ~           r    `~                               ~       _       1          .s                               ,.


     16

     17

     18

     19             ~                 ~                                     .               ~                                               ~

     2~

                                                                      •
    21 ~

    22            ~ ~ ~__                 l_        t

    23

    24
                                                                  ~                                                  ~•
    25

    26

    27                            ~            _~►_~ r            1' to..

    28

                                                                                                                ~                   ~11QsE ~ O~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 5 of 40 Page ID #:1131



                           ~   ~                              ~    ~              ~~
      1

      2
                                                                                                               ..
                                                              e
                                                              ,              .. _ ~.
      3
           ~                                  ~     ~f    \        1~j                1r       ~         ~
                                                                                                         .                ~~       ~
      4    .
           ~. ~        ~

      5
                               ~          i~ ~       ~t ,                              '
                                                                                      ,j                a~      -
      6
                                                                                  r                                   ~~
                       •~.~                                                  -~                     -                  ~
      7

     8
                                                    ~              ~`                      _                        =,_        ~
                        ~           ~~        a ~   ~~•                  ~
     9     ~t~


      10

     11

     12      L

                                                                                                              ~,
            ,,,                     ~               w                         L                 z _~          a.
     13
                                     ''                 4.                                               ,r               ~
                       •           ~`                                             ~
     14

     15                    ~        ~'~                  •         ~                                     ~

     16                            ~.~
                                   a          1~        ~~~    -


     17          \.~
                                                          '►       Ii                          •-              ~
     18

                                                          s r_
                                                         ►:        ~.             ~        V:           r      r      ~~ _
     19                ._

     2~

     21            1 ~                   ~. ~           ~,~             ~.~       - _~~ti_ ~                   r.r~


     22

     23    ~ !-. ~9                       ~          a

                                                                                       j        ~            '1~~ .mil
     24                ..

     25     ~.

     26

     27

     28

                                                                                                                    QA~GE, ~ pF~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 6 of 40 Page ID #:1132



                   •       ~   •           ~                    ~~► ~                                   ~             ~u                                l
                               .~
       1

      2

                                            L1•                         ._~.             •_            ~►
      3                                                       ..

      4        r           ~                                    ~_.~ -                                               --                 ~              ~_
      5
                                 ~                    ~                          ~                               ~        ~     y        ~

      6

      7

      8

      9                                                                     ~~                          ~                           ~        `

      10                                                  ~                          ~ • '~                           t          ~: s                       ~ ~

      11

      12   ~ ~~ ~                                         ~         '~                                                      -                          ta.~
                       `        •    r                    '         ~                ~                                    ~s~r
      13                                                                                                                                         f~~



      14

     15        ~               try         t :~           ~ _                        t             K.~►                             ~'            ~_

     16                              .._                                ~            ~             r                  ,1


     17

                                                  ~                ..•
     18            :~            ~                                                                               -~                                    s

     19            •                 •                        ~             - ' ~            • ~        1            ~•                          ~\\




     2~    ~ ~~         ~            ~            _                 ~                         s` * ~             L~         ~                r


     21
           ~                                                                             ~                       •                  ~
     22                                        .1                                    ~_
                                .                                                                                               •~
     23

     24

     25                          ~                                                                          ~►                               ~              ~

                                                              i                          ~~             ~                                    `
                                                                                                                                                       ..
                                                                                                                                                        .~.
     26

     27

     28

                                                                                                                                ~.E b ~,F 13
     Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 7 of 40 Page ID #:1133



 1                            Tai~ EZ~              w ~ t~4t3 C~ t g~~i'►'E ~'r~ra~ P~..~~~~ ~ r= ~ ~A ~ P~EE~,
 Z                ~ ~~'[\ `.,lJ         c' i1V              :
                                                        Y-~~'l ~J\   1...>J 1 ~~.`t~_7    fYA.31..J    W~\l.._C.. ~.1~ ~l~J\41EJ'L..P


 3

 4                                                           Ui X11 "1}1~~!C:~H
      ~'i~Ql..~~i►~f~ L C~ ~c . ,.'~...) QCC~F,'€'~E~ Al',[•-U~~                                                               ~c~'1'B~.
 5 ~~('~dI. P A~ tz\ ~~ ~`--~                  )    \►v -`t~~..~~~ C~      ~ t~9C~_~t2C ~~I~C~a FR~`t~l                A~Cr~;~a`~

 6    per:       `,i 1 '~t~ ~R `~E~~'~C                 i~iKam- 'RCNS~~                         ~      ~ ~ /~f'~''Lv ~ ~ C~
 7 C ~l~tF~rv~~A ~                ~'i      ~~~~C~ P~t~~;lSit~'~~•~                ~~E~ "tt-i~ C~~Sr4~3~1..i"~ c--, ~F

 8    ~ i~lP~~`~c~~:~N1~r~s~                   ~ S~.`+'~~        ~`~ C'l~l ~ ~C.~~~ ~ v=~             C+~~J~    C'~F Li~i 1l

 9

                              'r~a~ i~~T~~-~ ~;~~~~ c;~~ a~ a                                                       ~ ~~ -~~
11    ~)t ~U
          i  1-t C.~r~CLs tz l-it~ ~ R~~~..~~ C~ L,~..~ ~~eRr~M~~ ~i (~Ei!E.~S~~
12 Cr`~SE P,EC*ea~2~ i~ra C~- ~`~i~                      PAC-rt~LP~ ~~ ^ ~f E~44FZ ~E~\~'C~                            Ui~t~~ ~2

13                 ~,                   .gyp
                                                   ~     ~V l        1~                                i
                                                                                                       `             i~    ~ ~ ~~

14

i5     E~'~ ~1`~A~IL~Z~-t                          ~~ 1.Mi~t\~~iM~~i~C                   ~ ~~.~ 1 ~~~.                ~E

16 ~ic,A~iLT~                 ToLL...~fC~               ~Tt~~?r~~ ~~~~C~`~~~lC~--~                         ~~T~:~ ~i '4~

17      M

18     ~..,~;~ Tc~                      ~ i~+~ y ~e
19                             S'1~i~1~~                 GiTE        Il~~ ~?~l~~lva~~-- ~iiiiT"C~ `~if~l~_.

      C~~ o~ AP~~~~.. c3~ ~~ r~ ~~~~r~ ~r~~.c' ~~~ Cx~~~~ ~                                                           ~t-~~-e
21           ~                l~l..E                             E       , S . L~i~fZ~CT                       ~R     ~

z2           ~            .'~R~C`C                  ~                                                           C~~
23   l~f~~v~~~`~               TN~i                 CA~.~~c~~►~;~ LAw PR~iD~g _A. ~c~ ~'~~~t2.
      ST~TLf~~           QF    ~l~i~l4 ~ t~4~`~~                         ~v11~-~-.~'~ 0~~1~~1-5                       ~~i~~iJ~~_

25 C,C ~ ~           ~3S ~ ,              ~~~! F~         ~t~    ~~~ ►~il~b~1~ ~ ~V~.~ ~F~12~ 1~~~.ii`~

       1-~                                                      _~   i                                 —               ~            ~
26                  f~         _' C~~ 1.....
27

28    t`Lr} iw'~1'~           ~~\~t."4~                ~~~1,~6L °      Z i.S ~~           ~ 1~ ~T~i~~..~        ~~ ~ ~ s



                                                                                                                    PAGE ~     OF „~
 Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 8 of 40 Page ID #:1134


 1                    l~l`cT        n S~~l~,~ Ct*~~i bF APPFr~I _S C`~F T~1~ t~1;~4T~ C3,~L4~i~

 2 ~~~C Elv\\~L~~ r                         1'~~~~~a           Ve     C.A~0.E       ~~~ ~F_~:AQ~'J~           C3F~~li~


:
J
     i'~~{'~Ufa{~1..-~         r~.CJ ~ ~lC~ ~

 4

 5        ivr~F,               ~      ~C                       ~      't                          _ $- ~z` ~,(a~         Gib K
 6 ~
   TEt~ '`•-t~ 4~s 9~.~ryC~
                   01       . ~d~~R~~~                              ~~3~'.-~ : PR~S~t»tvC-~
 7                    ~f~l~~~ t~ \ ~            Ct~-~~l~~Rs
                                                          ~            l~.      ~C~ ~ Tit ~Fl~.. ~~~T`~

 a
 9 ~ti~~ ~T~~;~~ off'                   ~~:~.~~42s           c~~a~~~R ,~ FF~,`-, Arc--~~: t~ k ~c~e~ ~-c~
io ~,~~               ~~ ~ ~ ~:a ~                   P~R~~~r~ G~~~ ~~~~ ~~~ ~1Dr~~r.5
                                                                                  .r ~`~-~2 .~r.
11 CTRtEVA~'~- 'C~C~°~~~ C~~.1                               ~sC~c.~r~       "Z~~,04 k ~ll,~~ ~~;~ ~~,~
12                                                                       ~~ ~              EE     f~L

13 Ci~flF ~ '~'~~ i                    ~i~~v~~ C~ F' C_~~Li►~"C'~~~~ ~usz P~~St.~r~ 1~~


15        ~J` ~ 1 C~•~              C T"           i~c~~~~ PE~R~car`'~ i `~ Tt~s~~~ ~~R i~~
                                      TH€ L. a-~~Tr~
16   T~~JD \ l`~\vP`~~               l \.LdL~   ~ f~/~~ l~    • v~l   L~~~~~C{ IPT~dI_J           \ ~ ~/ ~~l\..JLJ~W „~T



~~
18   1~~~             5 ~~~~~.~2 ~-a use ~ ~9~~ . c~~~r~                                        Ac~~. -~~ ~                  ~
19

2~   p!~ i'~t~3~f-r    f..`Ji~ ~~    ~ ~~       ~~i~V~1       ~\ ~~~ ~          ~~i..`~   ~~~~-fa1f~1L~ ~~~ ~'~.~.1 Y~ C~


21   Exc~+~ ~             ~`c~      ~~          ~X~E~              IAd.lL.c ~~ ~1r~~S~          L.~w~ l~ l~C             ~'r'£-~1i~

        lF
22 ~~'~t-1                 €         _ Lt        ~      'RRc       ~ it      V,~ ~.e~F~' °+~ ~. ~ ~~~ q ~°
23 ~. gTl1 C~YZ ~~ ~ ~ 'i~                                    C4
                                                       I'~t~P~\C.~4~~             ~'~s~l~~. c~~ ~v~-~c~Z~~ I'~5~~~

24 f~~ ~t~.L~ ~ LSK~I..E                         A P4~~~~1~~ C~~I..EfiE~ T~ MA~i`CC~'`~~
25   ~~~~r~v~~ ~c                     Pc~cF~ ~ - S'~aF ~~~~~~eT ~ c~ t EE~~€.D w~~_~
26 4T         [~~~+~.~s~~S~                 PE~~~r~~                  A~T~ -~~        1~5 ~~w~~
                                                                                            W   ~R~~~.
27

is                (~3 t.~ ~T       ~ eit~~S Ci~~,~ c~F AP~€~L,~ o~ i~,~lE                                     it~ C4~Cs.at~
                                                                                                        t~l~ ►v


                                                                                                           PAGE OF ~~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 9 of 40 Page ID #:1135


                                                                                                                             •.                   ~_
  r~►                            ~                                                                  ~

            ._

                        ~~       ~            ~                                            ~                                v                 ~   ~        ,i                   i~


                                                                                                                                                                  _.
 ~ ~                                      ~           ~           ~
                                                                  ~           ~` L                           ~~                                        ,                ~


                        ~                     '                                            1                            ~    ~                        ~
                                                                                                                                                      ~                         '-~


                                                                                                                                                  •




                                                              ~               ~                     ~ ,                ~J            i~       ~
'I ~        1

                                                                  ~                                                ~ ~                    •                                 `_


                                                                                                         .
                                                                                                '   -_                      i                 t            _- L
 W                                                                                         V



       a
       1 ~                   L        ~                               ~



                ~                                                                               '                           ~ ,~




        •   ~                                                                                                                                                               ~


 ~~                                               t                           ~'                                       .~                     _                L.           ~

                        .~                                                                     ra            ~         ~.            ~                                 ~.

                ~                                                                                                 •-
                    r                                                 ~           f                                                  a
                    ~~                        "           a

 ~ .,           ~                                         ~_                  '

                                                                                                                                                          "'                ~
                                     ~~                           i

                                             ~►           ♦                   c                                                  ~~                                     4
                             ~~           ~ .~            ~                                                                       i —




                    ♦                                     •
                                 1                ~               ~           r       ~_




                                 •                •i                      r           ~          ~
                                                                                               ~ t                      M        ~                ~ rli~
                                      ~                                                                            ~                                           ~        .. _          t

        • t                  ;.r :                        ~`




                                                                                                                                                                        t
                                                                                                                                                               •~                a
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 10 of 40 Page ID #:1136



 L~T~,►~~. n~ ~~~~c; ~F cr~ll..:.t=cam;r~ ; t~.L . tv~ ~ ~ ~ ~+ c ~~ ~`~.~ 8


 l!~~ C7•~~ ~'~C~':~                 4'1~"'y     ~C_=D. CPL.- , '!-tr~ia `!~. ~C\S

           ~ ~A ~ CT~3~L.            ~~ r.~~ ~R~.~~?~ - ~               lt.~C!>~CE~~I~~ Div           i ~ eNE


                                                                                                        1

 i~Revi~~. t~v~ of                ~C~E                  ~ L., C~ 1w-1~~~:, ~-~~r~~ ..
                                            Chi g~,A ~:~i




 ~5~ ~C~TLEa~ u                   ~I~~ t~t~ \f          RL~.~~.R"~~►C~~ ec^~.~?L~ ~NEt~~~S l~i-

  ~l9 ~~~~ .A               ,~ii        M~~ ~y- k ~~~
       ~P~EI~L ~'~~-~e              ~>> ^~ , C~~S
                                                i ~fi~CT C~ i.-~i~C~iT       ~e.~'~ '~~1~   C ~.iTf2r~~ ~:~

 (~F C,~L~~~~Zr.3~r1          ~ ~ IJ~. `~ . ae- C_ 'V- b~~c~~. "' ~5#'r - ~:~                         i~ ~.

   t ~C~       t~             \                .-~_                      ~                  _ ~ 4~i          ~C~



     lI~IE_ ~I~iIR~~~ CST                     ~~~~~.L~ L7i°~~-t~~~~C7                     ~~~h4~i~ `~

 !mil IV~V      ~        \ ~~F..-   ~~["~1CA~         \ JII~ /~1md~~~    t_Jl/i.JA~~~\   ~ l~~ti.!    `R~




 Ar~~~~ N              ~ ~~~ ~~~ v                         ~ REe~~ ~r~c                  A~~..~e~~ ~~~.
 ~.~ ~~~:vE ~                         ~a ~~~ C.~            c~.a    PRc~c'       c~         ~~ `3~~. ~
              ~1       Tt,~ `~ --              _T      ~       ~s ~ ~ w

 ~~.\~c';~~     ~ 1~1n"~ ~,~         ~rw~ 1t(~~ 1L~~~       ~(~1             P-lr~.~ i~~ TC~I.~...~.1~ ~R

 f~ A,~~i~ic~-~L ~1~ V~A~ ~~ PP`~~~~5) ' ~ • owl g, k 3`~


 ~t~L-~ ~~ ~~'IZ~7v'~1 ~~i~\                       J N44TL>'\~
                                               ``; i                t~ L\ V"~~T`iATlCrv.S            ~?~

 ~RCr~►~1_._           ~l~Sc~~~—r      ~C_i~C~9 S 1~



       ~i`1t~E~            ~~K~T~`~ C~            ~ ~`SF'    f'~PC-~~i~~ C;~ "T1~~ t.~u~~T~! C ~~:C~ ~T
 ~~S ~1T1~~~ ~                      [~E2~~j ~P        ~ ~TTuF            ls'~1G f~Y~Cr~         5~`fi       FED

 A~'PX        ~'~ ~,     ~E~#~o~~~ 1 ~, ~~1~-~k

                                                                                              PAGE 1(~ OF J~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 11 of 40 Page ID #:1137




 ~tS~'~~C~~' ~ C~~~rJ;v-~ , C.C. ~.5~: ~~ lC~-Lti~- b"li 3y-~ v~~ . An~►~

  0/A L.~i'.~~ Pv~i~~ (~ FPsiE~P~~                          - ~t.~ , F~K~S:►~~~C.~ . :lC~ 0
                                             C) i`~e R~C"fi ~c

 i~p~. nag; ~x~~ `~,~~o r C~e.~: c~~. _ ~~yc~~: _~~. ~~~~

 ~C`~~~'          ~"~`~S~~     ACT~~~~ ~~C~k!'t`            i`~lib~R~ Tt~F~v..1 '~~v~ ~I    ~

 '~ ~~T~rZ i-4: ~ ~~wt            ACc~~i1,~ ~,.~sa            ~~~-,~ t~~4Z ~ a

 ~~~_~_~v,_ Pr~~c~.c~~                 ~~ .~~=~. i . 35~.i C~~ Cs~~~e~ ~~~.t~a
 G4LiF~?c2i~j'r to _`~   ~1.~c'~ ~ ~'~ A'R   ~~T~4-R ~~~   ~~ L11M~lti'~~~~~ '~e~ ~t'~S~ c`~r~i~ l..

 1i~:~'~2~., ~, r~tw1S i~S~                       i
                                    A(7~iT\c~~~ STr~ t~~~RL. T~>~..L.t.v~~f-r D: {~ ~"t~




       l~~tr~ ~ S~~~~ Ca                ~ ~=- APP           ~ of ~~ tJ~r~~ C~R~~T
 C.I~~E E~•s;~r~ c~ °.      SvK~Tt1 fit. i~,c~~i       5~ F~ A4?~. , ..~ ~ \            N4~iRLN

 ia~ 3.c~i+-~


 ~i~~~K~~~        f'~~ CAI _1~     ►r~ , D ,C... t~ .~.; c'3~ ~- ~U-L~~d~1~( ._StAY~

    owe ~ , iF,R~~~i►~~o~ fl;~~R~r ~ ~~c~CA--~. PtZ~,~~~C~-.                           ~c~i 1
 ~ a ~• ~i`•~i~ ~~'~.1.5 ~~ ~ ~' ~ ~ C • ~. C.e4~ . ~ ~i~L~..r t ~ ~ aC?l~

       `~i-4~    47~s
                   :  r~~r Z C.~~R~- ~~L`., fl~CL.tv.7~i~ TC~ A~~.-~                            ,•] C~




 ~~~ ~T ~k~ \\d"~E                       ~M~ \ ~ ~         C~4trt-~~    i~CC~v~E`i~ : ~ih1~T~\

 L~4.S   IS f~~    ~ d~'~Qi~~~G~~~       ("1N   i~   C~~~M~r.Y +~~ C          ry,   ~~~ ~' ~

 C.IV , ~4ZC~C• C.~'~~c ~ ~~~ ~~~ 1~Jt~ ~~7RSi~ C'_A~i ~~!►atl_'~-1lw~S~L~ Q~
 F~ ~`~i~lB~L-•T~-a , I~~ES.~ i.'~ ~~ST~O t,~l~►•1 HAS R~•Cr~~\ C~~
 F~Ci1c~rJ      i~C~..~~~_~J , ~~~~ ~.l~.~ta'T'T v~ C~'~~-c C~' lS~r~a~ C~T~, ~ ~ F-3~_
                                                              l ,i ~L~~__ r
 ~~1.1 O~si~ '—~~ ~ ~~ C1'R ~ \~~ l ~ CXI~f~4~i~1`.1r~~9' ~'~'~                             ~~ '_




                                                                                 PAGE ~ L. OF ~3
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 12 of 40 Page ID #:1138




         1                      1             ~                                                                    ~            ~       ,~   11

         2

         3       C11                                   ~                                                    L

         4

         5

         6                   1\     ~,J   a       C 7-~c               ~                                           ~                1


         7   T                                                                                        ~„

         8

         9   fit-       \C                         ~`          ~                      ~C.                    ''. ~J ~~ ~ .` ~~- ~ ~ ~`
     10

     11

     12                    'l ~                    ~     `                       U                            F~             C~         Q~ ~.C~\~.

     13

     14

     15           lit ~               ~]R~
                                         \ V~'                                        `1~~                   T               L~~~l`

    16       /'!~          ~6             ~\       ~C                             4        i
                                                                                           r            ~      ~       ~   \\~L.. i                   ~.~1

    17       ~~        ~   ~ 1"'~         i                        ~           l~"~        o       ~'                       U

    18

    19

    20
    21

    2z           ~~ t      ~ ~.                                                 ~                    t.l "C                                       l
    23                     ~~~       `                         s                 '(~

    24

                                                                       "C~~            ~           , _`,e                         ~     ~
    25                                            T~       _

    26                     i~~'1~~                                         f          ``                    V..~                             ~.

    27                     ~2r~ ~ ~                ~'~                                     -                               Ac'\         's              ~
                           ~ _                                                                 ~
    2s                                                                                                                            —          =    C~~


                                                                                                                           i CR-E ~
                                                                                                                           ~       ~ ~~3
 Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 13 of 40 Page ID #:1139



 1               ~ s~5 ~~~~ O~J 'T1-~E ~~`~ P~'~S~~.~~C~.: C~' ~~F''l~i~C`1SY`1.~iS~
     ~ ~ w~e~ K~ '
 2

. '
}           ~T~J~sG-             ~~         i :L             F            ~`~        ~ i ~3-~.1 35~•lcap
4                    i~ \NE t t~1r~Tc~s
                              t         C/~S'~                   i~..~~~~ ~°ti~~_1 132c-~ ~~~ Fad~
5    ~~~ c~:~~:~.~:. ~..~~ ~~T~~~ ~o                                            YE~~~ ~~~'r~zu~ e~F
6    L ~~,~ Tf~ZIc3rz~
                   z ~ ~i              R`~~' ~ . ia~1       r YA~~~v~ e ~_ ~..i+~ Y~~.RF~ e _.33:~..t
7    C ~~E L\W1 ~~1'~liC.~P.~~          t'C.R\L~~ r ~ \C~~~~t~ ~                ~lv~ ~~~i~ lC~r'.i1`~~__

s
9

     mac-        ~`1~aE~ ~c>i\           PL.~~►~.~~~~~ ~ Cs:~~-~~.~~Hs~. SAS ~iL~fl
11   ~.#~~CN ~4 ~.c~~             C DL-aC ~~       W LTl~~r~9     ~~
                                                                  1  F=c~~ Cti~ ~I ~~~
iz ►~i i,,~~                             ~ a CAP ~ ~ 3~~.1 ~~ 3~`~ ~ ~ C~~1
                             t? ~~;~a,~~ ~
13     Ai w~l~ S L' C1~-~~ r~.►-JC" 1,~~         ~~LEC~       111 !'~ T~t'~~l~..:      1$'i~k-i~3:ti~~

14                                    C~ ~ C_~~ ~ ~ C~ 1~
i5

16                              ~C~ ~t~~ ~ ~~C-~c~~ cam. R~                           ~ P~w.~~~ ~~~
17

18                                                                                                         C' n,
       ~    i~'~i\       C   ~~ ~''_ ~.iv~         ~~~      ~b~\C~31~.~         ~    ~.~C~1~tai
                                                                                             i

19

20

21

2z                   "
                             C'"C~ ~~       1~          l
23

24                                                                                 ~C7 -`~t~ ~t1~~1~ ~

25

26

27




                                                                                           PAGE ~~ OF ~_
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 14 of 40 Page ID #:1140



                     PROOF OF SE~:VICE BY UNITED STATES MAIL


 I, ~      r~ ~~~_3~_, am over the age of eighteen years, a
 resident and risoner of the State of California with a present mailing
 address of: P,p _ ~ l.Ep~,Z>&~~ ,J,,,, pN~~ ~ ~c~~~


 On (~,~C'~C~~'~.~ ~~, ~U~~   ~ I served the following document(s)

  Pf ~t r.~~ ~~~ S   G8'S~E('~ 1L~.SS ~     ~~l~,a~L~ ~PC~~~/~v`~

    ~C~c~w~          c~ r~F u~s.          s~~ FB~~~~ c V~tvwi~~
by placing the documents) in a sealed envelope(s), with First Class
postage having begin placed thereon.    Delivered the envelopes) to a
Correctional Officer who then signed & dated the back of the envelope
and s/he then deposited such envelope s) in the prisons internal legal
mail system for processing and delivery to the United States Postal
Service, for delivery to the addressee(s):           '



 L.~S o~~tC~~

 ~~                  c~ ~~~ ~4v~                 ~~,t~~ t~oc~



I dec~.are that there has been regular U.S, mail pick-up by the
Correctional Officers at the prison where I posted the envelope s) and
regular communication by mail between the place of mailing and the
place s) so addressed.

I declare under penalty of perjury under the laws of the State of
California and the United States ~hat the fo~rgo~n
                                              C' Og is tru~and co~ect
and the this declaration was executed on
at ~,Ot~E 1 ~.A                                    -'


                                                 Declarant

NOTE: Pursuant to the holdings in Houston v. Lack (1988) 487 U.S. 266,
1 08 S.Ct. 2379, 101 L.Ed.2d 245; and, In re Jordan ( 992) 4 Cal.4th
i16, 13 Ca1.Rptr.2d 878, 840 P.2d 983, (inmate legal documents are
'
deemed filed on the date they are delivered to prison staff for
processing and mailing via the institutions internal legal mail
procedures).
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 15 of 40 Page ID #:1141




              0   J'   S~        ~   4                 o      o



                                                                        EXHIBIT




          Description of this Exhibit:




         NiimhPr pr ~a~P.~ ~r~ This Fxhihit;               ~^ r~a~Ps.




        J UP,ISTIC►ION: (Check only one)

                            MUNICIPAL COURT


                            SUPERIOR COURT


         0APPELLP.TE COURT

                            STF,TE SUPR;~~v1E COUP.T


          ~]UNIiED STSIES DISTRICT COUP:i


         ~J STATE Cir~.CUIT COURT


          I—          I~D SATrS SU°~~M~ COUR
                  ~ UNI


          ~            ~ GRAn~D JU?Y
        Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 16 of 40 Page ID #:1142




            b         T_~ E~i~-~'yr

            J
                                                           r



           ~J

                I~                                    U N ~~ED ~S'A~~ fl~~:t'~~CrT' C, v~R
                                                                                      ~    ,~
                                                   ~ E~.sT~~► ~.       t~tiS~R~C.~ O~ Ca~~.FOE~ ~ to
         q
       1 C~

       it
                     A t~~t~GN~ F~ C~ta~ r~                                             ~,~~-~ z~c~: ear ~~ ~ ai~~ oo
       ~;                                                                                                               P C~~~~
      13
                     ,r                    _~.s_
   j~
                                                                             }~.        ~Er~.~~c A~~ Pt              wr~+~o,:
  ,s                                                                         ~          R ~ D~~~,~~~s ~ a~~~~
                                                          ~F~~~ g
       5                                                                               _ ~-QC~ ~'~flC~'~t~Y..s1 C~"~ ~4
                                                                                                                        t-. _
  17

  i

  ~; ~,                                    .~~                 a           ~
 7~                                   r~

 7]                                                       ~~       •               ~     r.        ~             ~
 ~~

 ~3

 ~~ '~

2S
~~

?i
                                                                                            ~~~~~~t                    ~
                                                                                                            E
7 ?,
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 17 of 40 Page ID #:1143



                                                             ~              ~             ~                                          #
          1
                                                                                                                                                                    --
          2

          3                                                                                                     ~
                                                                                                                ;
                                            y
      4                                                                                          ~          ~            ~.R          =                                 i
      5

      6                                                                                   ~~~ .'a               ;.
      7                      :
                             .                           ~                   ti                        "                  ~

      8            ~~            ~                                               ~                                  ~                                   +
      9                  i                                              ~       _              1 _                       •                     1~
      10

      11

     12                                         ~► ~ .             --
     13                                                                                                                                   Y


     14                                    ,_                                                           ~'                                                  r           --
               ~
     15        a .-~                  ti
                                                  ♦
                                                                                      `z                            is                              r.
                                                                                                                                                    ~_

     16
                                                                                                                                                                        ~~_ .
     17                                     Li
                                                                                                                ~                     -
                                                                                                                                                                 ~~;,
     1E                              ■
                                                                                                                                          ~'        [~
     19                  ~
                                                                                                       , --.~            ..                     ~                  ~         r; ~
     2~       ~~     i                                                                ~
                             y
                                                         ~ r                                                                       ~ _ ~w~
     21                          ::, ~                                                ~                 ~                                                   ~~    _ ~ ~
     22                          _e                                 ~
                                                                                                                                                                        +~
     23

     24                                                                     ~"                          ''                    ~,                    ~
                                                                                                                                                                         `
              a                                  .1                                       ..                        ~         ~r
     ~J
                                                                                                                                                                  ~ 1
                   ~ r
    26                                                                  ~    .i               ♦ ~~'~


    2%
                                                  ~            ~                      !
    28                                                                                                          ~        ~~                     r

                                                                                ,~(       r
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 18 of 40 Page ID #:1144




                                                            Lis                            t~-~~ ~i                  C)~     Q                 t=                       w*~-

             ~i                                       1                     M                    ~                       A               ~      ~
                       ~:-                Pat.         ~~         ~'            L ~vE ~ _                                    1                                   i,..
      4                        r- ~ W~~ ~ ~z                               r- C                                              ,                      ~.


             ~                     ` `C.`                 Q                                                                                          ~ ~                ,~
      6                                                                    FL ~                  i~-~1               ~                    -

      7                                .Yv        i                             f~~       uF.`~l                                 ~.                        -.~

      8                                        ~~                           ~l \ F~                       ~✓     —                    1'~E ~:                    ~

      9

      1(               ~       ~                                           ~~         ~              ~~          ~



      1"           11                     l~                `~ ~ ~- ~.                    E~ R             :~i                           ..~         --~
      ~~                               ~tvC_

      1~                                      a:~Ti'~~i'Z~~        ~Q       ~~                            I~'1Pk~l~T~2r~T'~_ ~'                     ~ "~

      14           ~                           ~iu~T          ~    ~"~t         ~'           `~~ C.i             l~ i                 1.(~,         gam.
     15    '~3~~                         V.       +.        -R      ~~~i                             t~                                   t'        1 3
     16                                                             a                ~,
     17

     18                    w                          C~R~                 ~                               ~' C>~-                                         L
     '
     '9

     20       TN ,~                                           i             ~              ''~                       w«=                            ~
     21

     22                                  r~                         k-~.             L::          3                      ,             ~ ~o          ~
     23

     24    i.> o                   :~                                  ~
     2~                                       ~~
                                              ~                             L                               1                                   ~

     26                L\                         ic~             ~,w~r~ ~s            ~C.C~                             L              ~-„~ ~ ~

     2; '1,1                       ~             `~J'~~Li~                                                E~                 ~         4~           \~

     28    ~ r~~t~~~~, i3t~~~;, SEE i~~R~ ~ ►.~ ~Z Y< CTc~~~~Z_ .~~ ~~ ;

                                                                                     ~.
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 19 of 40 Page ID #:1145




          1           ~~ 4 ila                  c~~r~ ~~R                           ~~u~ ~                       ~ c~~ ~~-
          2                 ~c.~j           1     ~.(~                      '~               ~~               `1                                     ~v'T
         3

      4

      5

      6

      7            b..~ -           'T           ~~                                                   T          .~ ~                       S ~.-s



      9        ~-                   1           ~            i.:~3 3~~~~L                         ~         0~                        t~s

      10

      11                                ~,           ~ N                            ~                      ►~3 z     ~       t              W~   ~1
      12                                                                      ~~ ~~
                                                                              ~                                                             ~
     13

     14

     15                                 v            t       'C~A~.
     16                l~'

     17

     18
                                                                                                  a                     ~'
     19

     20

     21                                 U        {~                  ,tip tij~'         ~-

     22       ~~             iA                                        —                ~~            .~
                                                                                                                   ~ .1E.S~ ~ 1
     23                       ~c~               ~~               C            ca..5 ~                                            i
     24                         A           ;        t~C-"\mil                    ~C:                                 tZ         t3           Tu~~~
     25        ~                                         "yam ' EA                ~52~i c-~~~               ~-                          - E
     26

     27

    28        ~ L~~~ ~ '-! ~ f.~`l'~: ~ ~~r~ ►~ '~.~ L 'a'a.~_~l~
                                                                ~..~s                             A~ ~ ~           E.~ D- CAL. t`1~R~~
                                                                                                                                     Y~

                                                                            ~°
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 20 of 40 Page ID #:1146




          1                      N                  e ~~~~~ ~                        ~ ~ ~~ ~                           ~ ~r
          2    ~~1~1~                         L. 5v L

          3                     N~A~z~~                        -~~~                  i ~ ~..               ~a          ~ zE~         ~
      4                      3
                             '~T                           r    ~                               \1~ \~ F                       ~

      5

      6

      7

      8       LiF      ~~                         Z...                                  ~         i        ~~            :,JRE                   q

      9

      10

      11       1'1'A l..t             ~                   t l P~TI            ~J      ITT E-"                 i.~~ ~                i~       i

      12                                                                                               1

      13

      14                             .~ a ~              P~~~ rj L                 C~i.~c,=~           i        P~.       t ~' ~t,,., ,_
     15

     16

     17             tlht~~             fir°
                                        '                           '~              'v~i                    `^ ~                   - ~~t

     18       ~~             \~"~i     ~          `" t~~       ~                   ~ ~~           _ ~ ~ ~! L Fes
                                                                                                               '                         d

     79        ~a                     i~            ~                    ~ 5 ~' -               ~O                                   ~
     20       '~,                                         ~~             ~            ~                            ~
     21

     22

     23                                                                      ~~

     24                                    ~,.r


     25

     26                               ,v'~ :S~~ V ~                                       ~.     f~~   .~1.

     27

     2g


                                                                     5~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 21 of 40 Page ID #:1147



                            ~'                      "S
           1                                                            ~              ';v2~                   -                  'Y           i

           2    P       rr~ ~~s                                     ~             ~~                 ~v~aL- ~~-                                    A                                 `;r~;,~
           3        ~          — ~E                    ,~ ~ ~           ~~. ~r _               F P~                                                                ~                         ~.
           4

          5

          6                 ~"                              ~               —          i                  .                                                ~c..~         F~
          z    ~• ~C. ~~                            ~ i                                -                                      -                                                       r~
          8             ~ ~N~
                        .                    1~.~           -                                      T~      ~1                                                               '~'-`'"
                                                                                                                                                             Ti's                     a~il.~~L
       9        4
                '                  ~c        ~ ~                                           ,                   `L                 ~ ~-                 ~           fl                 ~vc,~
          10        ~                        1~                 \ "
                                                                  .ahS
                                                                       ~ i~                          elf <\ i~3~1~ 1               ~il.'°~                         l                  ''~

       11

       12

       13                                        2 ~~                               ~~             ~ ~                             ~r=~,                    `_~ ,~ 1            v~          ~~~
       14                                    TG       l-~                   L"'    ~~~i~,                'C1         n                                 +       ,~               ~     ,

      15                V   \ ~v              —._dw
                                                 .~                     t\- \     \ fir,           ~~~
                                                                                                                                    ~~                                 ~ ~             Vi


      16

      17

      18            ~-~~                -    ~ 1 ~l ~.                      P                                      ~. 1                                                 i...~
      19        t.                 ~                ~~                      ZO             ti F~           T~~~ ~'                         ~~                L,                  ECG
      20
                                                                                ~. ~ ~C                                   l                        ~_t2                     `~'~G~rv~
      21                    ~~°-            ~v.                         EO:.s~.                    E '~i             ~            '"~.i                            +U~
      22

      23                                            r.St~F`-                           ~~                          ~j ~                                                 -
     24                                     ~z                                  ~~                             ~ PA - ~                                                              .ti,~
     25         '. 1-i1.       ~~R~          .v.~- ~                               S€~                    ~               -                                    L~. ~' ~
     26         E           ~a~.            .~        u~~i~                                         c~~                   ~ C3F                              `~                      ~
     LT
                                   ~                            ~                                                                          t
     Za        ~U~~ ~                                 ~A            i                          ~    _'i1~r~.~ ~~ ~-fc                                                       ~         t-~'~Z

                                                                                   ~ ~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 22 of 40 Page ID #:1148



                                                                                                                                       11
              1

           2             ~ ~ . 3~                  F.         G                   ~       ~l. ~            ~    ~ c.~~ -                        ~~y-
           3                                                                          ~            -           ~'            ~.3            L►.i~, o

           4                              ~        S~-         d                      ~ "~R,                                       4               L              L
           5

          6

          7         ~   ~~                 '~I ~ .-tom ~            1             ~_ 3~ ~                                      ~ _              ~ C~~ _ l~` ~i ~'s
          a
       9
                                                                                                                                            ~          ~~t
       10                             ~                                  ~

       11

       12

      13                              ~       L~             f1 . _ ~        '~                         lam,
                                                                                                                              `,   ~~                  ~      "       -   ~

      14                                                             EKE                                       L                                              F
      15

      16                                   ~~        ~       ~:c     '~            ~                                     t         ~                   r~5~
      17                                   t3S~Rv €~                         '~       "                                        r
      18                                                       f~

      19                ~ i~j         ~       —i`i~      R      t"1C.                      11              ~                                ii
                                                                              -
                                                                                                                                                  F~1~~           ~
      20

      21           C~-~7              ' - ~' ~1
                                      ~.a                ~    ~.~.                        V S-~ ice'                ',                                 `~~`
     22                  Pi~~~                `' Y~ fJ              L~                                 ~ LAC                 E~~ `~

     23

     24            !
                   ~\        ~.   9       ~`1 ~
                                          ~                         t~C~              ~        ~



     25

     26                                                      i~ ~         i               'T           -                      L~                 l..
     27

     28        f                      ~~~ ~V~~S~~~~ ~
                                                    t1 E ~`~~ l ~                                                                           ~ti~t ..~~~~.

                                                                             ~,
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 23 of 40 Page ID #:1149




              1                       `T'      PAR               s        rv~c~~ ~L ~                                       .o ~              E~.~c ~
           2                                   t ~                       F1 ' i

           3                                   ~            Tl                          ~a                 -~"~
                                                                                                                                  (~-4~4
           4                                                tT                                                 E.`~Pt~ii ~tt..1Ca TO
                                                                           It
           5                           `~'Qi              i~         ~
                                                                                                                                                  i1 Y~

          6                             ~.l,.~i~                 1ti ~t~ ,.s ~-Ca                                  Q     F,~          S3~~j        33
          7                                 T~        fZ         C~~.             "~'                          ~                       ~1..l..~    3Q
          8

          s                           ~          F.              ~l               ~ c~                    ~'~ City .~~,                            p
       10

       11                               ~m                EZ-                                     C_       i
       12

      13                                                             ~                       '~`1               ~                C~                    Z ~—
      14                          +=41\               1                               _ ~r~~~ ~                 ~~ ~         hi           ~F
      15

      16

      17                                       ~~:              1~               f~                             F~                    i t~~..          ~
      18              -           ~~              1~~~                      g.                                      E        L         r~~v~         ~:sD~.
      19 ~F                iv t         P.       E~~.                     ~~                     ~~., 1 y                 ~.~             ~
      20

      21          C       °ctrl         1 t)~- L....,                                   ~3 ~        ~ 1 $~'                  ~
     22                      ~                                       1.    =S                ~                          Rr~—~.                     'J~l.~
     23
                                                                                                                                          c

     24

     2~                   ~~~~~ of -rw~ Ac~C~ ~~~o~►~~ 'v                                                       ~s ~ ~ ~L~
     26                                                   C~tg~~.~t                                            ,~         ' l"~ _                             ~
     27                           C                             'T ~. ~~                         t....~    ~                          P       cF     ik
     28

                                                                            ~r
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 24 of 40 Page ID #:1150




              1                                   A      r ~         ~F ~.T ~~                     ~F       ~ ` ~ T~ ~~ ~
           2

           3

           4

           5                                  ~~►~TLfTE OF l..i~►Tft~1C~                     `.~
          6

          7

          8                                 F T                        ~'        ~"                     T'~~.
       9           C>              ~              1      `rte          ~              ~..                                 t~ ~'       a
       10

       11              ~ o t~ tee_                              `r                                  ►~..~,.. ~ ~ f L                  t
       12

      13

      14

      15

      16

      17               ~-t.            ~2      ~'      r`~~     i~~S`~ "IZW~I               ~r~. L.~€'~ .       Ate.•     ~ , - ~v,   ~~~.
      18                      a~       ~,~
                                       e~.

     '19

      20

      21

     22

     23                 "'LSO                         T~.}pJ .              1          E             -                  ~~~ t.~
     24           ~L      A        4         u,~~ _L, ~              i°~~       ~L ~                      ~Jx~w         ~s i
     25

     26           ~L_         '~~J~ C= V .                                      PLC          ~ `~~          R           ~iZ~t~!CT
                                                                      P~~             ~ .L~                        `1
     27                                                                                                  E. fits        _~.
     2s

                                                                            ~~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 25 of 40 Page ID #:1151




            1

           z        ~t~.~~T         ~t~ ` r~ ''~.~~                                   ~

           3                                                    f~l_ _ ~ '              ~    _         `RSi~ l?F              ~e   ~                ~`
           4                                                                                           S ~                                         ~, t~.
           5

          6

          7           ~L~ ~~..ai               F       !                      1             + ~ti      ~~'              ~               ~ ~~
       8                       ~a          a      Ti,J ~             ~~~~         °~-cam. —. .~-                                       ~                 `~: .
       9

       10

       11

       12 I

       13 ~                         ~e..                            ~ ~~           e~..~"        1~.         '~                        ~         ~e~
       ~~                                  ~..-             ~                Pt~~~s~~'                                         ^ ~~ Si-ka~ L•
      15             az— fl~1~.c~                                                        ~:'                                                ti       ~
      16

      't7

      18                           F~                            E,                                     ~ f' F•           t~       ~ 5
      19

      2~                  y
                         ~1~~~..                                h        •
                                                                                                                  `~   {_ ~


      21        1        tp• t~ ~    S~A                   ~ C~~              w~~           ~v               - ~~                          ~        ~
      22        ~.        ~~2 '~i~                  `~ ~c.~                                                  '~                a        ~~f
      23                                               ~    ~                           ~\~i~ 11 W~
      24                                                   —,~~ ~ 1r= ~ l~.-~                                                      91 ~ e ~ F
     25

     26 ~            ~ .~.-                        -        ~-       -            ~~'                  ~~~~`                           ~L      a     iE
     27 ~           T-       ~
                                                                                                       \     r~~2 ~~                   - ,c•         ~

     28

                                                                                  10~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 26 of 40 Page ID #:1152




              1                 i ~-           ~          ~~ \` `~
                                                                                                                              --

           2                                                                            ~~~

           3
                               ~i-
           4                                                                              ~t                                  ~L~i     Ti-~~:
           5

          6                                +~Ji                        ''          ~t     ~                              4 ~d ~ ~~
          7                          C.~ ~         ~       ~~a7~             ~          f~~                                                l
          8              F                `                `
                                                                                                           ~         ~        T        ~ T
       9               ~
                       "             ~~        T"~. 0~     ~i          1 ~               ~                                         ~ ~
       10
                                                                                                               ~--~-
       11

       12

       13                                      ~       ~ ~. ~         ~l         T!! C~~        CX~~k ~                  ~f        E              i ~
      14

      15                                                                     ~H               ~                ~"             ~~       ~
      16

      17           ~                       N~'~    ~T ~          ~R              ~, ~                ~..                      ~.~ "~ 1.s..,.       a
      18

      ~~




      20

      21           -~                ~~T               L~~            S                                          -       ~~        ~
      22                                                         Il                                                                    II

      23          C,                                       Ctv.l_ P                     ~.~' ~                                                 M C't+
     24                                                                            .                                                   131
     25                       1 LaS - a..f~                  ~             - (~ Tip ~                                    (~       `~
     26           r~ L;~                  ~~       ~ Pr~s~~~;u-~-~ c~ P~c~E ~N ~~t                                                                  ~T
     27                ~ ~,     -~~, C tZiWt~ ILL                                               S                                 l~~~: —a

     28                              Q    t T' ~            \ +N"                             t-1'                   ~             U~i~~7

                                                                            l t,
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 27 of 40 Page ID #:1153




              1

           2
           3              f~vi       v                                '~                     ~~       ~'      '~ `C~n9''~1= v              ~~

           4              iTK                              FC' '~~                  v~~                      C~     tiT ~p

           J
           ~



          6                          11 '~`            L                                     ~    11               s                           ~y

          7
                          -~ . ~.                 sR c~ ~                                                v~- ~ ~
          8       I                 ~    "`    l~"~ Cam-          L\~-'11~C~-~ ` ~a .

          9

          10                                  RE',            ~ V,                 a ,R                                  ~         ~ ~r.
       11                                       ~~            X ~          ~ ~~

       12

       13

      14                                              C1    ~ ~                          ~1       a


      15

      16              a    T                         ~'-       - ~           `-
                                                                           -a.
                                                                                                                                    L~
      17                                 5~ ~                        ~(~                                                     ~'1     ='~~'i`H
      18

      19                                 ~L~~ ' r~S                                     e~                   ~--
                                                                                                                                      14g
      20
      21

      22                  ~ `~                 ~a4.~.~ ,               M~~~~                                             t~.RL         3Za
     23                                       ~       `~~ -                              t                                           C.~uR
     24               ~             PL

     25

     ~6           ~   '~'                     L~C.~'                             `~ J
                                                                           E                          1---             '~.t~               r
     27

     2s

                                                                     i a-
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 28 of 40 Page ID #:1154




           1                 ~1          ~             ~tTM         ~~• 1~q9

           2   ~A~ ~                     f~        ~~                 ~         ~\(~Z
                     ;~          ~~,         .''
           3                                           ~                        ~               1 ~ Di                        i1
                                                                                                               ~3~ ~~ ~
          4

          5                                                          L           ~                                - ~~~             A
          s                                    ~        P~.~,r~~t .
                                                                  -
       z             E            ~                ~ C~~ T~ i.....~                        ~` z~c~       ~       ~ t~~~~~ ,
       a       C. tZ ~ ~                                                                                                      sc~
       9             ~           t~, _         ~--              _                ~.-~oi                               ,.
       10      -~'                           ~ r~ x} C~         L     1                              t                    L~"

       11

       12

      13                         Tfi1 C~                    ",                . D Fi
                                                                                                         ~~~~
      14              ~                            E            ~—ale '`~                  ~t~                            _   ~`'
      15

      16

      17

      18                                           l.~\ .

      19

      20

      21
                                                                                                     lfJ ~ ~                        J l~

      22                         ~~,                                                            v                ~S i
     23

     24

     25

     26         L        ~...,      ~                       ~                          \   ~~   ~        W ~T~


     27        ~                                     ~~~

     28


                                                                         1~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 29 of 40 Page ID #:1155




              1                                                    \(~         1t               ~~                                         t    _~    ^~     r,

           2

           3

           4

           J
           ~                         ~L~ L~                        Vim-                 -   1           ~.    y           1~
                                                                                                                           ,           a       ~~~~


          6                        ~ ~Y—             ~ `Vt                     ~~~
                                                                                                                  c   ~
                                                                                                                                           \v~~/v`



          7                                                               ~    `~

          a           E       vT                               ~                ,S                                        _`
       9                                                                      ~~                ~         ~                    ~
       10                                  ~i                                 tea     ~                                                         j~~'
                                                                                                                                   ~            ~

       11

       12
                                                                                                                  .!
                                                                                                                  r ~"+c=              P~ l..~~a
       13                 i~ ~ ~ ~                            ~`1?~~.                ~-k        ~                                                    Lek ~
      14

      15

      16                          FL            ~:                      ~'          ~               -(2                            lac:_ S            ~~~"~
      17

      18

      1~                  ~                                                   ~~'1              ~. Q                      C1            -- ~~ E.
      20                      ~—`~     ~        C~ 1l~l~           '~          7 - ~,
      21              ~,      -        ~                  t         -                               ~                 ~                ~~'t~-.;t~~4s~i
      22

      23

      24

     25                           .
                                  ~ S -- '~

     2E                           ~i ~Pt~1.~a            4~S       ~f~~~iS V ~ ~ ~~ N~~~:~+i~Z..o r                                                    L.
     2;                           fi~ fl~.           ~              1          ,1                c~                                              ~
     2s           ~       ~                     ~ ~                ~.c~ ~       ~C.~L ~ R~n L~.x~~ fi' ~ ,                                      wt ~t~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 30 of 40 Page ID #:1156




              1                                                                           ~                           ~ ~~~_
           2
                                                           g9
           3                 ~               ~i~ L F                             ~~       ~ ~~ d N~
                                                                                                                             ~
           4                      ~~ ~           ~C~? l~i~             '~
                                                                        i~            >       ~.,"           ~

           5

           6
          7

          a                                       i~~P~                      D !-~ ~                                        ~~
       9                                         c, F4~~.
       10

       11 ~

       12               l~$t`~~iC~            M E C.~          i-~~     ~~                                            j~        '` s            i
       13               i         ~                                                       ~ —                               ~~
       ~a                                    ~       ~.. ~x~~
      15                                              '~                                               ~         ~      L           f S~
      16

      17                                                   b      ~     ~                          _                 ~~T~"~         Ca
      18

      79              T~C~it                          ~          1('r1 K
                                                                                                                       ~~~~r~
      20
                                           ••--
      21              L1                  ~, ~`l~J               ~R~                                                        ~iAs1~
      22 I ~._ ~                         1 -~~ 1 C•1~.          F            ~                    _'       '1.,~ lr             t
      23

      24                                                                                                                                 /t

      2~                     ~ ~ a-• 1                    ~                 t~            Cam►'               ~ ~     I~~~C~ry ~~
     26               V F_    +-(~ y"~-a'~    ~~~      F qty          ~,c~-~      ~ ~1~ ~~~ ., ~ ~
                                                                                                                                              'th
     27

     28           f   ~1         1"ii~ ~ \'~~.1
                                               ~~-   ~ ~in~~ ~               ~~: ~SL;~~~R ``~—~~~"~ ~
                                                                                                                                         rte`.,

                                                                             i~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 31 of 40 Page ID #:1157




              1

           2

           3

           4        ~~»~~' ~ \             ~        1        ~                                  ~          ~    ~r2r~i ~~
           5

          6         ~        ~         -       ~.l ~         ~   ~Cr.~~v            ~,                              ~i
          7             l~. irJ _

          8

       9                 c~L ~                          ~~       ~.J                  ~, ~ ,.~ .           ~ L
                                                                                                               ~~           iT
       10

       11                        LG.       ~                               ~~.                                 `~      ~~   ~~
       12

       13                                         f~             1~ N rl~ ~,                                            ~~~``1
      14          L. ~                          F       ~~                   U l. 'F~,~                                     ~
      15           ~~                                                        ~.               ~~3 ~ c ,.       t~~ ~
      16                   .J                                          C         t~..~~~~           Tee
      17

      18

      19                                                               F
      Zo                            t~~~         R~~,r~~
      21

      22

     23

     24           i l                                    ~~~ ~                   E.         ~°'lA               ~~~I
     25

     26

     27                   ---

     28


                                                                   l~ja
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 32 of 40 Page ID #:1158




          1                            ~~                           1             -
                                                                                                                  ~.


       2
                                                            }i'.             v~
       3                                                                                      ~'       ~r~    L
      4

      5

      6

      7                         t~~                ' C,,E T f~~,                              ~'~ ~          D
      8

      s                                                                                aS~ 43~         9.3 ~—
      10

      11

      ~2      l                   ~ .,--~         > —              v-      . ,~                        ~         ~i~r-~
      13

      14      ~ ~ -~ t~~5.                                                      i~i~~
     15

     16

     17           l~~i. ~: ~'          Rev c..~   ~f~              '~i       - ~ ~. _                  ~3 .
     18             T~ C.t~ _ ~ ~~              P~~         ~~~ ~ > ,.                1..,~        ~   <      ~t
     19                         '-`~        l~S
                                             ' -        ~               ~. Pte-'~.-V~
     20

     21

     22           C~~       ~(a ~           1.~~ V~R                    =~L~~                  ~
     23

     24

     25

     26       d ~c ~~      l ~t 4-~ --      ~     l~3 t~ ~ ~.                         ~            'aaocl ~ Z ~
     27
                         ~'`~         ~ ~ ~~
     28       L~r .                                 r ~►~+~ C~ ~t2.f~           ~K F~vw            ~~'~~

                                                        ~~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 33 of 40 Page ID #:1159




          1          ~ ~~\                                                                                   `~                       ~I

       2

       3       C7~         \   l       ~                                       ' 1V ^                  '~                                   r


       4                               ~,\~ G1~~ ~o                 ~~ ~J .                        ~              _ ~         l
       5
      6
      7              Pl~.r~.                                                   ~~             ~~        +~ \!
      a                        ~                                 C~ ~, ~               ~               ~~ C~'`Tt~ c~e~,~p'
                                                                                            ~
      9

      10

      11                                                                                                                .,

      12 ~           ~                                       -                             ~'`C~       i'E~ ~ t IFS
      13 'I
      ~~ i                               ~T     PAL..        —                         C~~C"`                      i     t
      15                                        1l,              f~f~ ~            ~(`~1 P4C~               `~C~~            ACA-L
      16                                               `
                                                       C            l ~-~-                   'E             ~ .. ~. ~l C~~~.t
      17                   }~                            t         L.y         i       ~ ~' C~                                T
     18

     19 IC
                                                                         foi. r
     20                        L l~~ -            tv                                       ~r~ '-                                   ~ ~~,
     21        ~                   °.T                  ~                  -                                 ~~

     22                                                                                                             1




     23       ~_                   -                   ~.                                                          c
                                                                                                                             'l i
     24                11"~.~ .J              ~         ~. ~ C~~.~-1                               F~\

     25              -~z                   C~                     ~~~                           R L..        Tt1 3+~
     26       ,~~. ~ ~~ _ _ ~                      ~S        ~C~~                  3                _ i1                            3
     27

     Zs

                                                                    ~ ~~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 34 of 40 Page ID #:1160




          1                                ~-~`        1S T           _ ~'            t!~                  E                                    G~
          2                       C l~                       S          ~          t\                ~
                                                                                                     \                    `~ ~                ~~:~. ~
          3                                    ~              k\                          '~'\
                                  ~~
      4                       b            ~       V            t        ~C~         '~   i ~                       ~`                 ~'~

      5                   d                                                   0                  ~             l           `L:~

      6
                 l
      7                                                                                                             ~.~

      8           fat                  '~T-                              ti^ r~~C'\               U~~                     ~`-~ ~     _~t~
      9

      10                                                                                               `S                              `~
                         _" •
      11                F i                ~ C7 —               ~       ~         CSC       C`\                                ~'e"~~
      12

      13

      14

      15

     16

     17

     18
                                                                                                                                           ~~
                                                             -,~~~C
     19            ~~.                 \                     \~ ~ o a             l~ \i~Tl                 ~       ~~~~~
                                                                                                                                                  ss
                                                                                                                                      ~.

     2p

     21

     22                                                                                                        ~           Cam. ~SS
     23                           ~~       ~.~

     24                                                        ~;..ri                           L'                 ~~Z                    lttit~a`~
                                       ~ c~        `
     25         ~ "~u~~ ~                                             ~-~~ ~T\ t~iJ C~~                t                           ~~'~
     26       L1 Yom\     ~l>              f~                                     -, -
                                                                                  "                                ~- ~'~~
                                                                                                                                    ~'.=1..:~- V~-

     27       ~O        - "`~1~C~"                      -~                  - CJ ~                   t~-                 ~~          -` V~.~

     z~       c~~ ihE =~~~~ ~G ~ cr P~C~-~S 3 S ~                                                ~1~~ C~~u~.~ ~ t.~                             ---'

                                                                             1Q
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 35 of 40 Page ID #:1161




              1                                                     F.'3            l           ~ LL                  ~''~-E


           3
                                     ___`              C~tJ ~             ~l            '~t~        L'.~"         Uc~~
           4           ~t                   ~~ 3t~                                                  ~` ~          d'3g
           5      ~        l                                       ~                           ~.                        ~.
          6           ~~        q~K         i   - 1`Z~                                    ~.r~-            il~     ~f~.,~~~3
          7                      I~                ~         ~'~
                                                                       C l~~L. ~N' Nt~s~.`                      \~L~
          8       ~ i~ C~if~ ~              lLCD                   ~_ ~:` ~             _ ~~~~ ~ ~                             ~ iu
          9

          10
                                                                                                           i
       11
                                                                                           t
       12

       13                             TT~
                                                                                                1          ~                    ~1F


       14                                                                 `~

      15                       ~j'              f~~                ~     '"l'~_r                        ~ti t     ~t~~~,
      16

      17

      18

      19

      20

      21

      22                                        ~"~      ~   ~ ~ t r~4             t. ~                    ~ r~►''~~
      23

      24

     25                                                                                   ~,                                    r
     26

     27           i    ~               ~~
                                       '                   c 1~
                                                         k3~       c~ ~J~ ~ ~~            ~'~       ~~ ~~ ~-1i~'1~~

     2g


                                                               . ~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 36 of 40 Page ID #:1162



              i
          1

       2

       3                                     ~~      CR —     —C.'!~~~~~'    L'     a- '~ — C~~,S,5              C~
       4

       s
      6

      7

      8

      9

      10          ~~                  ~l             ~~ ~~ ~t ~                              ~.          ~ oa
      11                        F'                           ~'~                         ~~          _    C.l~1`~~
      12 I~

      13          ~1    ~g ~            1— ~.;~ .~   ~            i         ~ ~if~                  ~ ~~ .
      14          i     S                  L~ C~~.~-. 2C~G- '~ —                       ~~, ~             Q~
     15

     16       L~       ~J       ~i" mot' l~~i'       ~                          a           ~            ,--~~

     17

     18       '~l           ~

     1~

     20

     21                                                  s            —     ~          ~C°~                  'Z~~,~
     22                         i                             ~                           ~
     23

     24

     25

     26

     2z                                   R `•    t'~S~           ~_ " 3 '_ ~~~           tl~l___        ~
     28


                                                             ~ ~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 37 of 40 Page ID #:1163



                      t~                         ~
          z
          3

          4

          5

      6

      7

      8

      9

      10                                               l.)    ~ 1~
      11

      12                                        R t          ~~C:~e>~
                                                                   a~ ~                    s       ~ ~~~
      13              ~~~~~f ~           •si~   C1^~            ~ ~•

      14      'te a    ~rt       - ~             T~
                                                  `-i:                      ~          ~   ,'\     ` ~1
                                                                                                   `

      15       R~ ~~             ~                   ~~ ~rJ          ~          ~ .~{~~' ~- C~ l ~
     16                                                         .
                                                             ~C\         lls'    ~~ t)~.:~~      ~~       0~
     17       C         "C   ~       1           ~            :~~    ~S            ~ LCD      ~~
     18 i

     19

     20

     21

     22
                                                                                ~ 4~                  3C~
     23

     24

     25

     26

     27

     2~                                                                                                   ~~
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 38 of 40 Page ID #:1164



                            PROOF OF SERVICE BX UNITED STATES MAIL



 I~  ~~~, -`-~{~;.~, ~"~y,~~y':~~,~   , am over the age of eighteen years, a
 resident  and   p  isoner   of   the State of California with a present mailing
 address  of:


               ~ ~~ , ~-~1 ~
 On h~ ~t~C ~ sj                       I served the following document(s)




 by placing the document s) in a sealed envelope s}, with First Class
 postage having begin placed thereon.    Delivered the envelope s) to a
 Correctional Officer who  then signed &  dated the back of the envelope
 and s/he then deposited such  envelope s) in the prisons internal legal
 mail system for  processing  and delivery to the United States Postal
 Service, for delivery to the addressee(s):            '

  N ~~r`~ ~l_~- ohs~4Z~~S-- ~--                     i~W f~Er~~ ~~i~~         ~~L.~rr~
  ~~C~        ~t~~>i~          ~~ ~v+~                 Cfi1c~i . l~ G
  S~LTA               t~~
      1..,..~s ~~sv    ~~_S ~ C_~ ~cx:~9l t




 I dec;.are that there has been regular U.S. mail pick-up by the
 Correctional Officers at the prison where I posted the envelopes) and
 regular communication by mail between the place of mailing and the
 place s) so addressed.

 I declare under penalty of perjury under the laws of the State of
 California and the United States .hat the forgoing is true and correct
 and the this declaration was executed on   J~~~ST ~ ['~ , ~.~~ ~(
 dt        ~C3i~+~ i CatLi~Liv~


                                                        ~       1.
                                                      Declarant

 NOTE: Pursuant to the holdings in Houston v. Lack (1988) 487 U.S. 266,
 1 08 S.Ct. 2379, 101 L.Ed.2d 245; and, In re Jordan (1992) 4 Ca1.4th
 X 16, 13 Ca1.Rptr.2d 878, 840 P,2d 983, (inmate legal documents are
 deemed filed on the date they are delivered to prison staff for
 processing and mailing via the institutions internal legal mail
 procedures).
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 39 of 40 Page ID #:1165
Case 2:15-cv-02162-DDP-FFM Document 89 Filed 10/30/18 Page 40 of 40 Page ID #:1166




                                          ~           ~~- ~-
                           t

                      ~~
